EXHIBIT 16.1 Li & Company, PC Certified Public Accountants 178 Tamarack Circle Skillman, NJ 08558-2021 U.S.A. Tel 609-252-1878 Fax 609-228-5677 E-mail: tli@licpas.com August 24, 2010 Via facsimile at (202) 772-9252 Securities and Exchange Commission Office of the Chief Accountant treet, N.E. Washington, D.C. 20549 Re:Resignation as the independent registered public accounting firm of Evolution Resources, Inc. (File No.: 333-140306) Commissioners: On August 24, 2010, Li & Company, PC (“Li & Company” or the “Firm”) resigned as the independent registered public accounting firm of Evolution Resources, Inc. (the “Registrant”) (File No.: 333-140306), effective immediately. The Firm’s policies prevent Li & Company from becoming a creditor of the Registrant to the extent that objectivity may appear to be impaired.Accordingly, as a result of unpaid back fees due Li & Company by the Registrant, Li & Company is not currently independent and therefore was not in a position to provide any further audit services. Very truly yours, /s/ Li & Company, PC Li & Company, PC
